2015 UT App 20
_________________________________________________________

               THE UTAH COURT OF APPEALS

                   DARLA KAY SHEDRON-EASLEY
                    Petitioner and Appellant,
                                v.
                     STANLEY BRYAN EASLEY
                    Respondent and Appellee.

                       Per Curiam Decision
                         No. 20130509-CA
                       Filed January 29, 2015

           Fifth District Court, Cedar City Department
                The Honorable G. Michael Westfall

           Darla Kay Shedron-Easley, Appellant Pro Se

   Before JUDGES J. FREDERIC VOROS JR., STEPHEN L. ROTH, and
                        JOHN A. PEARCE.


PER CURIAM:

¶1    Darla Kay Shedron-Easley appeals the district court’s May
1, 2013 order denying her rule 60(b) motion for relief from
judgment. We affirm.

¶2      “A trial court has discretion in determining whether a
movant has shown rule 60(b) grounds, and this court will reverse
the trial court only when there has been an abuse of discretion.”
Franklin Covey Client Sales, Inc., v. Melvin, 2000 UT App 110, ¶ 9, 2
P.3d 451. This court reviews a district court’s denial of a rule 60(b)
motion for an abuse of discretion because “most are equitable in
nature, saturated with facts, and call upon judges to apply
fundamental principles of fairness that do not easily lend
themselves to appellate review.” Kell v. State, 2012 UT 25, ¶ 7, 285
P.3d 1133.
                      Shedron-Easley v. Easley


¶3     A bifurcated divorce decree was entered on January 25,
2002. The district court noted that there were nearly a dozen trial
dates set in this matter, and for various reasons, the remaining
issues set for trial were continually delayed. In one instance, Ms.
Shedron-Easley filed a motion to disqualify the district court judge
moments after the trial was set to begin. The trial was continued
once more and set for January 5, 2012. On January 5, 2012,
approximately ten minutes before trial, a court employee received
a telephone call from an individual identifying herself as Ms.
Shedron-Easley’s assistant. The individual stated that Ms. Shedron-
Easley was having anxiety or some other medical issue, and that
she would not appear for trial because she was going to the
hospital. The district court found that Ms. Shedron-Easley had
ample notice of trial and that a telephone call, without medical
evidence, was an inadequate basis to postpone trial. The district
court also determined that, given the case history, and the fact that
the issues before the court had been addressed in the pleadings, it
was appropriate to proceed without Ms. Shedron-Easley. On
October 8, 2012, the district court entered a judgment against Ms.
Shedron-Easley.

¶4      Ms. Shedron-Easley moved to set aside the judgment
pursuant to rule 60(b) of the Utah Rules of Civil Procedure, citing
excusable neglect. During the hearing on the rule 60(b) motion, the
district court explained that Ms. Shedron-Easley had failed to
provide sufficient evidence establishing that she was suffering from
a medical problem that would have prohibited her attendance at
trial. The district court determined that if it had been presented
with appropriate evidence that Ms. Shedron-Easley was actually
incapacitated, for reasons other than her subjective perception of a
medical problem, the court would have granted the motion to set
aside the judgment. Instead, the district court found that the
evidence demonstrated only that Ms. Shedron-Easley had
experienced anxiety about going to trial, which was an insufficient
basis to set aside the judgment. Ms. Shedron-Easley fails to




20130509-CA                      2                 2015 UT App 20
                      Shedron-Easley v. Easley


demonstrate that the district court abused its discretion by denying
her motion for relief from judgment.

¶5     Affirmed.




20130509-CA                      3                 2015 UT App 20